Citation Nr: 1711487	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a left shoulder dislocation with infection and debridement (hereinafter left shoulder disability).

2.  Entitlement to a compensable evaluation for residuals of a right shoulder dislocation (hereinafter right shoulder disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 21, 2009.
	

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and V. K.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1993 to December 1993 and February 2003 to May 2004.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran timely appealed that decision. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2016; a transcript of that hearing is associated with the claims file.

The Board has taken jurisdiction on appeal over the claim for TDIU because such a claim is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of service connection for osteomyelitis has been raised by the record in a September 2010 Supplemental Claim, VA Form 21-526b, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's last VA examination of his right shoulder was in March 2005; his last VA examination of his left shoulder was in September 2009.  The Veteran reported at his September 2016 hearing that his bilateral shoulder disabilities had increased in severity since his last VA examination.  Furthermore, the Board has reviewed the March 2005 and September 2009 VA examination reports and notes that active range of motion testing of his bilateral shoulders was obtained, although it does not appear that any passive range of motion testing or testing during weightbearing and non-weightbearing were obtained at that time. 

In a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board finds that the March 2005 and September 2009 VA examinations are not adequate for rating purposes.

Consequently, in light of the Veteran's statements at his September 2016 hearing respecting worsening of his bilateral shoulder disabilities, as well as the noted inadequacy of the last VA examinations of his shoulders, the Board finds a remand is necessary to afford the Veteran a new VA examination such that the Board may adequately assess the current severity of his bilateral shoulder disabilities.  See Correia, supra; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Respecting the Veteran's TDIU claim, the TDIU claim is intertwined with the above remanded claims, as the Veteran attributed his inability to work in part due to his bilateral shoulder conditions.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Bronx VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral shoulder disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The bilateral shoulders should be tested in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.
3.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of increased evaluations for his bilateral shoulder disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






